UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1753


MARGARET TEMPLETON,

                Plaintiff – Appellant,

          v.

FIRST TENNESSEE BANK, N.A., A Subsidiary of First Horizon
National Corporation; METLIFE BANK, N.A., d/b/a MetLife Home
Loans, formerly First Horizon Home Loan Corporation Central
Operations,

                Defendants – Appellees.

-------------------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Amicus Supporting Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-03280-WDQ)


Submitted:   March 23, 2011                 Decided:   April 22, 2011


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Joyce E. Smithey, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Annapolis, Maryland, for Appellant. Ronald W. Taylor, VENABLE
LLP, Baltimore, Maryland; Lesley Pate Marlin, VENABLE LLP,
Washington, D.C.; Carson Sullivan, PAUL HASTINGS JANOFSKY &
WALKER, LLP, Washington, D.C.; Richard S. Cozza, PAUL HASTINGS
JANOFSKY & WALKER, LLP, Chicago, Illinois, for Appellees.     P.
David Lopez, General Counsel, Vincent J. Blackwood, Acting
Associate General Counsel, Carolyn L. Wheeler, Assistant General
Counsel, Gail S. Coleman, Attorney, U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, Office of General Counsel, Washington,
D.C., for Amicus Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Margaret Templeton appeals the district court’s order

dismissing her retaliation claims, brought pursuant to Title VII

of   the    Civil    Rights   Act    of    1964,    as     amended,       42    U.S.C.A.

§§ 2000e to 2000e-17 (West 2003 & Supp. 2010), and Md. Code

Ann.,     State   Gov’t   Title     20    (LexisNexis      2009     &    Supp.    2010),

against First Tennessee Bank, N.A. and Metlife Bank, N.A. 1                            The

district court dismissed Templeton’s retaliation claims, in part

because      it   found   that    too     much     time     had    elapsed       between

Templeton’s protected activity and Defendants’ refusal to rehire

Templeton more than two years after her resignation.                             For the

following reasons, we affirm in part and vacate in part and

remand to the district court.

             We      review   the        district     court’s           dismissal      of

Templeton’s retaliation claims de novo.                   See Coleman v. Maryland

Ct. of App., 626 F.3d 187, 190 (4th Cir. 2010) (Fed. R. Civ. P.

12(b)(6) motion), pet. for cert. filed, 79 U.S.L.W. 3480 (Feb.

8,   2011)    (No. 10-1016);        Independence     News,        Inc.    v.    City   of

Charlotte, 568 F.3d 148, 154 (4th Cir. 2009) (Fed. R. Civ. P.

12(c)     motion).      Accordingly,      we   “accept      as    true    all    of    the

factual allegations contained in the complaint.”                          Erickson v.

      1
        Templeton does not challenge the district court’s
dismissal of her state law claims for negligent supervision and
retention and intentional infliction of emotional distress.



                                           3
Pardus, 551 U.S. 89, 94 (2007) (per curiam); see Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999) (recognizing

that, in reviewing the district court’s grant of a Rule 12(c)

motion, this court applies the same standard as when it reviews

a dismissal under Rule 12(b)(6)).

              A complaint “need only give the defendant fair notice

of what the claim is and the grounds upon which it rests.”

Erickson,     551    U.S.    at    93        (alteration        and    internal       quotation

marks omitted).           To survive a motion to dismiss, however, the

complaint     must    “state[      ]     a    plausible        claim     for    relief”     that

“permit[s] the court to infer more than the mere possibility of

misconduct”     based       upon       “its     judicial        experience          and   common

sense.”   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009).

              In this regard, while a Title VII plaintiff is not

required to plead facts that constitute a prima facie case in

order to survive a motion to dismiss, see Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 510-15 (2002), “[f]actual allegations must

be   enough    to    raise    a    right       to    relief      above    the       speculative

level.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007);

see Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(“[N]aked     assertions          of    wrongdoing            necessitate      some       factual

enhancement     within       the       complaint         to    cross   the     line       between

possibility         and   plausibility              of    entitlement          to     relief.”)

(internal quotation marks omitted).                       In other words, the Supreme

                                                4
Court’s holding in Swierkiewicz “left untouched the burden of a

plaintiff to allege facts sufficient to state all the elements

of her claim.”         Jordan v. Alternative Res. Corp., 458 F.3d 332,

346 (4th Cir. 2006) (internal quotation marks omitted); see also

Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002)

(“[T]he Supreme Court's holding in Swierkiewicz . . . did not

alter the basic pleading requirement that a plaintiff set forth

facts sufficient to allege each element of his claim.”).

           We have reviewed the record and the briefs filed with

this court and conclude that the district court erred when it

determined      that     Templeton’s      retaliation     claims      should   be

dismissed at the motion to dismiss stage because too much time

had   elapsed      between       Templeton’s    harassment     complaint       and

Defendants’ refusal to rehire her.              Because Templeton resigned

her   employment       shortly    after   she   complained     of     harassment,

Templeton was retaliated against, if at all, upon the employer’s

first opportunity to do so, i.e., when Templeton expressed her

interest   in   being     rehired    approximately      two   years    after   her

resignation.     See Price v. Thompson, 380 F.3d 209, 213 (4th Cir.

2004) (assuming, without deciding, “that in the failure-to-hire

context, the employer's knowledge coupled with an adverse action

taken at the first opportunity satisfies the causal connection

element of the prima facie case”); see also Dixon v. Gonzales,

481 F.3d 324, 335 (6th Cir. 2007) (“[A] mere lapse in time

                                          5
between the protected activity and the adverse employment action

does not inevitably foreclose a finding of causality.                             This is

especially true in the context of a reinstatement case, in which

the time lapse between the protected activity and the denial of

reinstatement       is   likely       to   be   lengthier       than    in    a     typical

employment-discrimination              case.”);          McGuire       v.     City        of

Springfield, Ill., 280 F.3d 794, 796 (7th Cir. 2002) (holding

that although a ten-year delay between protected activity and

the adverse employment action “was exceedingly long[,] . . . the

reason a long wait often implies no causation . . . d[id] not

apply”   in   that       case    because        the    employer     had      no     earlier

opportunity to retaliate).

          According        to     the      complaint       filed       in    this    case,

Templeton made clear when she resigned her employment that she

was doing so, at least in part, because management allegedly

failed   to   remedy       the        sexual     harassment        about     which       she

complained    and    failed      to    prevent        ensuing   retaliation         by   the

alleged harasser. Coupled with her allegation that Defendants

would not rehire Templeton because (according to one management

official) she had “issues with management,” we find that it is

at least plausible that Defendants’ refusal to rehire Templeton

in 2008 was causally-related to Templeton’s previous harassment

complaint.    See Lettieri v. Equant, Inc., 478 F.3d 640, 650-51

(4th Cir. 2007) (recognizing that intervening events that can

                                            6
reasonably be viewed as exhibiting retaliatory animus by the

employer    can    establish   a   causal   link    between    complaint     and

adverse employment action, even absent temporal proximity).

            Accordingly, we vacate that portion of the district

court’s    order    dismissing     Templeton’s     retaliation    claims     and

remand for further proceedings. 2          We affirm the remainder of the

district court’s order.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument   would     not   aid   the

decisional process.

                                                          AFFIRMED IN PART,
                                                           VACATED IN PART,
                                                               AND REMANDED




     2
       By this disposition, we intimate no view as to                        the
appropriate resolution of Templeton’s retaliation claims.




                                       7